Title: [Diary entry: 30 September 1794]
From: Washington, George
To: 

Tuesday 30th. Having determined from the Report of the Commissioners, who were appointed to meet the Insurgents in the Western Counties in the State of Pennsylvania, and from other circumstances—to repair to the places appointed for the Rendezvous, of the Militia of New Jersey Pennsylvania Maryland & Virginia; I left the City of Philadelphia about half past ten oclock this forenoon accompanied by Colo. Hamilton (Secretary of the Treasury) & my private Secretary. Dined at Norris Town and lodged at a place called the Trap—the first 17, and the latter 25 Miles from Philadelphia. At Norris Town we passed a detachment of Militia who were preparing to march for the rendezvous at Carlisle—and at the Trap, late in the evening, we were overtaken by Major Stagg principal Clerk in the Department of War with letters from Genl. Wayne & the Western Army containing official & pleasing accounts of his engagement with the Indians near the British Post

at the Rapids of the Miami of the Lake and of his having destroyed all the Indian Settlements on that River in the vicinity of the said Post quite up to the grand Glaize—the quantity not less than 5000 acres—and the Stores &ca. of Colo. McGee the British Agent of Indian Affairs a mile or two from the Garrison.